June 8, 2017




                                                          Supreme Court

                                                          No. 2015-306-Appeal.
                                                          (PM 13-4203)


      Darren Gomes                   :

             v.                      :

   State of Rhode Island.            :




NOTICE: This opinion is subject to formal revision before publication in the
Rhode Island Reporter. Readers are requested to notify the Opinion Analyst,
Supreme Court of Rhode Island, 250 Benefit Street, Providence, Rhode Island
02903, at Tel. 222-3258 of any typographical or other formal errors in order that
corrections may be made before the opinion is published.
                                                                 Supreme Court

                                                                 No. 2015-306-Appeal.
                                                                 (PM 13-4203)


               Darren Gomes                    :

                      v.                       :

            State of Rhode Island.             :


               Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                          OPINION

         Justice Flaherty, for the Court.      The applicant, Darren Gomes, appeals from the

Superior Court’s denial of his application for postconviction relief. This case came before the

Supreme Court for oral argument on March 30, 2017, pursuant to an order directing the parties to

appear and show cause why the issues raised in this appeal should not summarily be decided.

After carefully considering the record and the parties’ written and oral submissions, we conclude

that cause has not been shown and shall proceed to decide the appeal without further briefing or

argument. For the reasons set forth in this opinion, we affirm the judgment of the Superior

Court.

                                                   I

                                         Facts and Travel

         In January 2004, Gomes was indicted by a grand jury as follows: count 1, assault in a

dwelling house with intent to murder while armed with a dangerous weapon; count two, assault

with a dangerous weapon, to wit, a pistol; count 3, use and discharge of a firearm causing

permanent incapacity while committing a crime of violence; and count 4, carrying a pistol on or




                                                -1-
about his person without a license. In September of that year, he disposed of the charges against

him by pleading nolo contendere to counts 1 and 4. In return, the state dismissed counts 2 and 3

in accordance with Rule 48(a) of the Superior Court Rules of Criminal Procedure. On count 1,

Gomes was sentenced to thirty years at the Adult Correctional Institutions (ACI), twelve years to

serve and eighteen years suspended, with eighteen years’ probation.          On count 4, he was

sentenced to ten years at the ACI, suspended, with ten years’ probation to run concurrently with

count 1.

       According to Gomes, he was released from the ACI on parole on July 1, 2009. In March

2013, while he remained on parole and after an incident with his ex-girlfriend, he was arrested

and charged with domestic assault 1 and failure to relinquish a telephone.

       Unfortunately for Gomes, that was neither his first nor his only scrape with the law

during his parole; an incident that had occurred in February 2013, a few weeks before the March

incident, caused an arrest warrant to be issued against him. This incident resulted in a new

charge of breaking and entering. His ex-girlfriend, the mother of his son, was the complaining

witness in both complaints.

                                  Probation Violation Hearing

       Based upon the two separate incidents involving his ex-girlfriend, the state filed a notice

of violation against Gomes pursuant to Rule 32(f) of the Superior Court Rules of Criminal

Procedure.   A hearing on the violation was held on May 23, 2013, in which Gomes was

represented by private counsel. 2 It appears from the record that Gomes was under the impression

that the complaining witness, his ex-girlfriend, would not testify against him at the violation



1
  Gomes was represented by a public defender on the assault charge. That charge was dismissed
on April 24, 2013, when the complaining witness failed to appear for trial.
2
  Gomes now contends that this privately retained attorney was ineffective.


                                               -2-
hearing because she had not appeared for trial on the simple assault charge. To his dismay,

however, and to Gomes’s visible distress, she did appear and she was on the witness stand ready

to testify. Before the state began its direct examination of the witness, as a result of Gomes’s

emotional state, the state declared, “Your Honor, maybe the defendant needs a minute. I think he

needs a minute. Do you think maybe he should be brought in the back?” In response, the

hearing justice instructed Gomes to “control [him]self.”

       After this brief interruption, the witness’s testimony proceeded. However, as soon as the

witness began reading from her prior recorded handwritten statement describing the incident,

Gomes’s attorney asked for a sidebar conference. Following the sidebar conference, the hearing

justice asked the witness to step down because he was unsure whether the hearing would

continue or not. Gomes’s attorney then asked if he could “have one moment with [Gomes] just

to explain[.]” Shortly thereafter, Gomes’s attorney articulated that he had “informed [his] client

that he ha[d] a right to a violation hearing[, and that] [a]t that hearing, the judge of this court

would have to be reasonably satisfied that he did not keep the peace or be of good behavior while

he was out.” Gomes’s attorney then indicated that Gomes “wishe[d] to forego that hearing and

would like to admit violation.” Next, the hearing justice asked Gomes to come forward and the

following colloquy ensued:

                      “THE COURT: * * * Mr. Gomes, did you hear what your
               lawyer just told me?
                      “THE DEFENDANT: Yes.
                      “THE COURT: And is it true, sir, that you are prepared to
               admit to me that you violated the terms and conditions of your
               probation --
                      “THE DEFENDANT: Yes.
                      “THE COURT: -- knowing, sir, that you have a right to a
               hearing before me where the State would be required to prove to
               my reasonable satisfaction that you did not keep the peace and be
               of good behavior?
                      “THE DEFENDANT: Yes.



                                               -3-
                       “THE COURT: And at that hearing, Mr. Gomes, you
               would have a right to confront and cross-examine the State’s
               witnesses against you and to present evidence on your own behalf
               if you chose to do so?
                       “THE DEFENDANT: Yes.
                       “THE COURT: And you would have a further right to
               appeal any adverse findings to our Rhode Island Supreme Court. It
               is my understanding, Mr. Gomes, that you want to waive that
               hearing and admit to me that you violated your probation; is that
               correct, sir?
                       “THE DEFENDANT: Yes.
                       “THE COURT: Are you doing this freely and voluntarily?
                       “THE DEFENDANT: Yes.
                       “THE COURT: I find the defendant admits violation, and I
               declare him to be a violator.”

After this colloquy, Gomes was sentenced to serve nine years of his previously-suspended

eighteen year sentence, with the remaining nine years suspended, with probation.

                             Application for Postconviction Relief

       In August 2013, Gomes filed an application for postconviction relief. In that application,

he alleged, among other things, that he had been denied the effective assistance of counsel at the

violation hearing and that he did not knowingly, intelligently, and voluntarily admit a violation

of probation. 3 A hearing on his postconviction relief application was held in August 2014.

                                 Postconviction Relief Hearing

       At the postconviction-relief hearing, Gomes testified that, after he engaged his attorney,

he met with him on three occasions. 4 While they were discussing the breaking and entering

charge, Gomes said that he informed his attorney that the residence on file with the parole board



3
   The court first appointed a public defender to represent Gomes on his application for
postconviction relief; however, a private attorney was subsequently appointed. This second
court-appointed lawyer then filed a motion to withdraw in accordance with this Court’s holding
in Shatney v. State, 755 A.2d 130 (R.I. 2000), opining that Gomes’s application for
postconviction relief was without merit. The motion to withdraw was granted and a third
attorney was appointed to represent Gomes.
4
  The meetings occurred on April 30, 2013, May 7, 2013, and May 14, 2013.


                                              -4-
as his place of abode was the same place at which the incident leading to his arrest had occurred.

Gomes maintained that, if his attorney spoke to the parole board and the landlord of the property,

it “would show [his] innocence, that [he] didn’t do the breaking and entering on [his] own

house” because the landlord had given him permission to live there by including his name on the

lease. He also relayed to his attorney that he did not believe that his ex-girlfriend would appear

at the violation hearing and he asked the attorney to contact her. 5 Gomes said that, at subsequent

meetings, his attorney told him that “he was playing phone tag with” his ex-girlfriend. Gomes

also said that his attorney informed him that he had not spoken to any of the other witnesses that

Gomes had asked him to contact.

         When Gomes’s attorney testified at the postconviction-relief hearing, he admitted that he

had not reached out to the witnesses to whom Gomes had directed him. However, he maintained

that he believed that Gomes had “bigger issues” than whether or not he lived at the house where

the incident took place and that “[t]hat was not going to make or break [his] case.” His attorney

testified that there were other “witnesses that were going to testify, if believed, per the police

report, that [Gomes] assaulted [his ex-girlfriend] not just on the B and E date but on the simple

assault date. Him [sic] living in that house had no bearing, in [the attorney’s] opinion, on that

case.”

         Gomes further testified at the postconviction-relief hearing that his attorney had not

communicated any offers to him that might resolve the probation violation. According to

Gomes’s attorney, however, both a twelve-year offer to “wrap” 6 and the nine-year offer in return



5
  Gomes testified at the postconviction-relief hearing that he wanted to proceed with a violation
hearing because he did not think his ex-girlfriend would show up. His testimony is corroborated
by his attorney’s testimony that it was Gomes’s decision to proceed with a violation hearing.
6
  In a probation violation context, when there is a new charge leading to a probation violation,
the old charge and the new charge may be resolved together, or “wrapped.”


                                               -5-
for an admission to the probation violation were conveyed to him on May 8. He first testified

that he made Gomes aware of those offers on May 14, 7 but when asked later in his testimony, he

acknowledged that he did not remember when he communicated the offer to Gomes. He then

conceded that he communicated the offer to Gomes in the cellblock on the day of the violation

hearing.

       Gomes testified that, by the time he arrived at the cellblock on the day of his violation

hearing, he did not know whether his attorney had spoken to any of the three witnesses he had

asked him to contact. He also testified that, before the violation hearing began, his attorney

visited him in the cellblock and informed him that his ex-girlfriend had indeed appeared for the

hearing. Gomes testified that it was at that time that he asked his attorney to “try to get [him] a

deal.” However, according to Gomes, his attorney told him, “We’re going to play like we’re

doing the violation hearing. When [the ex-girlfriend] starts to testify, I’m going to stop the

hearing.”

       According to Gomes, he “lost it” as he entered the courtroom; he testified that he had an

“emotional breakdown, a panic attack” and that he began to sob. He maintained that he was

distraught because he was “under intense pressure” and he knew that his attorney had not done a

proper investigation before the violation hearing. When asked if he was thinking clearly at that

point, he responded that he was not, due to his “emotional state.”

       Gomes also testified that, shortly after his ex-girlfriend commenced her testimony, his

attorney stopped the hearing and asked for a sidebar conference with the hearing justice. 8

Gomes testified that, after the sidebar conference, his attorney approached him and told him to

7
  Although he said he could not be certain, Gomes’s attorney testified that he “definitely would
have told [Gomes about the offer] at the prison because [he] saw him after [the] offer was made.”
8
  It is noteworthy that Gomes’s attorney testified that it was Gomes’s decision to stop the
hearing.


                                               -6-
take the nine year offer. This, according to Gomes, was the first time during the entire pendency

of his violation hearing that any offer had been conveyed to him.

       After hearing testimony and the arguments of the parties, the hearing justice issued a

bench decision. She found that Gomes was generally credible on many points and that his

attorney was “credible enough.” Notwithstanding such credibility determinations, the hearing

justice, assuming the inadequacy of the attorney’s performance, remained unpersuaded that

Gomes had suffered any prejudice, thereby not satisfying the second prong of the test

annunciated in Strickland v. Washington, 466 U.S. 668 (1984). 9

       The hearing justice concluded that she was not convinced that Gomes would have

prevailed at the violation hearing or that he would have obtained a materially different outcome

had he continued with the hearing, even if represented by different counsel. Rather, she found

that there was ample evidence to support a finding of violation. She articulated that both

Gomes’s ex-girlfriend and her neighbor were present and prepared to testify at the hearing. The

hearing justice further determined that, even assuming his ex-girlfriend and the other witnesses

were found to be not credible or had been successfully impeached, she easily could have been

reasonably satisfied that Gomes had failed to keep the peace and be of good behavior.

Significantly, Gomes did not deny that he broke down the door to the residence and he admitted

to confiscating his ex-girlfriend’s cell phone during one of their arguments. The hearing justice

was also not persuaded that Gomes would have done any better than the nine-year incarceration

disposition that his attorney was able to negotiate on his behalf.




9
  In order to prevail on a claim of ineffective assistance of counsel, an applicant must prove, first,
that counsel’s performance was deficient and, second, that the deficient performance prejudiced
the defense so as to deprive the defendant of a fair trial.


                                                -7-
          With respect to Gomes’s contentions that his attorney failed to contact the landlord and

the parole board or to obtain evidence confirming his legal residence at the ex-girlfriend’s

apartment, the hearing justice found it to be of no assistance to Gomes. She indicated that, even

though he could not have been convicted of breaking and entering into his own home, there was,

nevertheless, evidence that he had assaulted his ex-girlfriend. Furthermore, she found that it was

of no assistance to Gomes that his attorney may have failed to earlier communicate the offer of

nine years to him, because he ultimately agreed to and received that sentence, and, therefore, that

he had not suffered any prejudice arising from any alleged failure to communicate that offer to

him.

          Additionally, the hearing justice analyzed Gomes’s claim that the violation hearing

justice had violated Rule 11 10 of the Superior Court Rules of Criminal Procedure. 11               The

postconviction-relief hearing justice reasoned that the violation hearing justice made appropriate

inquiry as soon as he was informed by defense counsel that Gomes had made a decision to admit

to the violation. The violation hearing justice brought Gomes forward so that he could observe

him more closely and he asked him direct and clear questions. Gomes was able to discuss the

plea with his attorney and he appeared to be calm while answering all of the violation hearing


10
     Rule 11 of the Superior Court Rules of Criminal Procedure provides, in pertinent part, that:

                 “The court * * * shall not accept [a plea of guilty] or a plea of nolo
                 contendere without first addressing the defendant personally and
                 determining that the plea is made voluntarily with understanding of
                 the nature of the charge and the consequences of the plea. * * *
                 The court shall not enter a judgment upon a plea of guilty or nolo
                 contendere unless it is satisfied that there is a factual basis for the
                 plea.”
11
   The state’s Rule 12A statement indicates that the Superior Court incorrectly analyzed this
claim pursuant to Rule 11. However, the state points out that Gomes, on appeal, “appears to
properly recognize that his probation-violation admission is unassailable so long as it was ‘made
voluntarily, knowingly, and intelligently.’”


                                                  -8-
justice’s questions.   Finally, the postconviction-relief hearing justice concluded that “[t]he

colloquy between the two g[ave] no indication that Mr. Gomes, despite a previous display of

emotion, did not understand what he was doing or did not mean what he said when he responded

to the Magistrate’s questions.” After the hearing justice denied his application for postconviction

relief, Gomes timely appealed to this Court.

                                                 II

                                       Standard of Review

       Under Rhode Island law, postconviction relief is set forth in G.L. 1956 § 10-9.1-1(a)(1).

See Perkins v. State, 78 A.3d 764, 767 (R.I. 2013). “[P]ost-conviction relief is available to a

defendant convicted of a crime who contends that his original conviction or sentence violated

rights that the state or federal constitutions secured to him.” Torres v. State, 19 A.3d 71, 77 (R.I.

2011) (quoting Otero v. State, 996 A.2d 667, 670 (R.I. 2010)). “An applicant who files an

application for postconviction relief bears the burden of proving, by a preponderance of the

evidence, that such relief is warranted.” Rivera v. State, 58 A.3d 171, 179 (R.I. 2013) (quoting

Anderson v. State, 45 A.3d 594, 601 (R.I. 2012)).

       When reviewing an appeal arising from the denial of an application for postconviction

relief, “[t]his Court will not impinge upon the fact-finding function of a hearing justice * * *

‘absent clear error or a showing that the [hearing] justice overlooked or misconceived material

evidence in arriving at those findings.’” Anderson, 45 A.3d at 601 (quoting Chapdelaine v.

State, 32 A.3d 937, 941 (R.I. 2011)). “However, when a decision regarding postconviction relief

‘involv[es] questions of fact or mixed questions of law and fact pertaining to an alleged violation

of an applicant’s constitutional rights,’ this Court’s standard of review is de novo.” Id. (quoting

State v. Laurence, 18 A.3d 512, 521 (R.I. 2011)). Nevertheless, “[e]ven when the de novo




                                                -9-
standard is applied to issues of constitutional dimension, we still accord a hearing justice’s

findings of historical fact, and inferences drawn from those facts, great deference in conducting

our review.” Id. (quoting Rice v. State, 38 A.3d 9, 16 (R.I. 2012)).

                                                III

                                            Analysis

                               Ineffective Assistance of Counsel

       This Court has held that “[a] defendant has the right to the effective assistance of counsel

at a probation-violation hearing at which the defendant’s liberty is at stake.” State v. Gilbert,

984 A.2d 26, 30 (R.I. 2009) (citing Hampton v. State, 786 A.2d 375, 380 (R.I. 2001)). In

reviewing claims of ineffective assistance of counsel, it is well established that this Court

adheres to “the familiar two-pronged test announced by the United States Supreme Court in

Strickland v. Washington, 466 U.S. 668, 687 * * * (1984).” Reyes v. State, 141 A.3d 644, 654

(R.I. 2016).

       Under this framework, an applicant for postconviction relief “must demonstrate both that

‘counsel’s performance was deficient in that it fell below an objective standard of

reasonableness’ and that ‘such deficient performance was so prejudicial to the defense and the

errors were so serious as to amount to a deprivation of the applicant’s right to a fair trial.’”

Perkins, 78 A.3d at 767 (quoting Hazard v. State, 64 A.3d 749, 756 (R.I. 2013)).

       When addressing the performance prong, “[c]ourts evaluate counsel’s performance ‘in a

highly deferential manner,’ * * * employing ‘a strong presumption that counsel’s conduct falls

within the permissible range of assistance[.]’” Reyes, 141 A.3d at 654-55 (quoting Bido v. State,

56 A.3d 104, 111 (R.I. 2012)). “To satisfy the prejudice prong, ‘[t]he [applicant] must show that




                                              - 10 -
there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.’” Id. at 655 (quoting Strickland, 466 U.S. at 694).

       Assuming without deciding that Gomes has met the performance prong of the Strickland

test, we will focus our analysis, as did the hearing justice, on the prejudice prong. Gomes argues

that “[t]here is no question that if [his attorney] had investigated and confirmed that * * * Gomes

had a valid defense to the breaking and entering charge, [he] would not have ever been faced

with that many years to serve.”

       In his Rule 12A statement, Gomes cites to State v. Pires, 525 A.2d 1313, 1314 (R.I.

1987), for the proposition that “[w]hile judges at violation hearings are ‘guided principally by the

first offense,’ this Court has ‘never held that the trial justice must completely ignore the nature of

the second offense when imposing a sentence’ for a violation.”             Although defendant has

accurately quoted Pires, it should be noted that this Court in Pires vacated the sentence and held

that the trial justice had overlooked this Court’s holding in State v. Fortes, 114 R.I. 161, 174, 330
A.2d 404, 411-12 (1975), in which we said:

               “[the violation] hearing was not held for the purpose of punishing
               [the] defendant for the new offense. Although the latter is the
               precipitating cause for the revocation hearing, it should play no
               part in determining the extent of the penalty to be imposed on the
               charge on which sentence had formerly been deferred. Punishment
               for the new offense must await the disposition of the case in which
               the new offense is charged.”

Based on that reasoning, we concluded in Pires that the trial justice erred when he imposed the

maximum sentence on the original charge specifically because the second offense was so serious.

Pires, 525 A.2d at 1314. But here, the violation hearing justice did not impose a harsher

sentence on the original charge because the new charge of breaking and entering was so serious;




                                                - 11 -
rather, the nature of the original conviction itself was very serious in that it involved a violent act

while applicant was armed with a firearm.

       Furthermore, the standard at a probation violation hearing “is whether or not the

defendant has breached a condition of his or her probation by failing to keep the peace or remain

on good behavior.” State v. Beaudoin, 137 A.3d 726, 731 (R.I. 2016) (quoting State v. Prout,

116 A.3d 196, 202 (R.I. 2015)). Consequently, “the state must only show that ‘reasonably

satisfactory evidence supports a finding that the defendant has violated his or her probation.’”

Gilbert, 983 A.2d at 29 (quoting State v. Tetreault, 973 A.2d 489, 491-92 (R.I. 2009)). 12 “[T]he

reasonably satisfied standard should not be applied to the narrow question of [the] defendant’s

guilt with regard to the new charges but rather, the standard should be applied to whether [the]

defendant maintained the conditions of his probation.” State v. Vashey, 823 A.2d 1151, 1156

(R.I. 2003) (quoting State v. Waite, 813 A.2d 982, 985 (R.I. 2003)).

       The postconviction-relief hearing justice appropriately determined that any failure by

Gomes’s attorney to further investigate the merits of the breaking and entering charge had no

bearing on the outcome of the violation case because there was ample evidence in the record for

the hearing justice to satisfy the low burden of proof at a violation hearing and find Gomes to be

in violation of the terms and conditions of his probation. Gomes’s ex-girlfriend and her neighbor

were present at the violation hearing and prepared to testify. Moreover, Gomes did not deny that

he broke down the door to his ex-girlfriend’s residence. Gomes also admitted to taking her cell

phone during one of their arguments. Because of this evidence, the postconviction-relief hearing

justice determined that Gomes was unable to prove by a preponderance of the evidence that a



12
  The state’s burden articulated in Rule 32(f) of the Superior Court Rules of Criminal Procedure
was amended to a fair preponderance of the evidence on June 21, 2016. However, applying the
new standard would not change our holding in this case.


                                                - 12 -
competent attorney would have been successful at the violation hearing and that, had Gomes

been competently represented, the violation hearing justice would not have found him to be a

violator. We agree with her determination.

        Significantly, the postconviction-relief hearing justice determined that it was of no

assistance to Gomes that his attorney may have failed to communicate the offer of nine years to

him because he ultimately agreed to and received that shorter sentence. He was, after all, in

jeopardy of having the entire eighteen years of his original sentence imposed.            We have

previously held that “when counsel has secured a shorter sentence than what the defendant could

have received had he gone to trial, the defendant has an almost insurmountable burden to

establish prejudice.” Neufville v. State, 13 A.3d 607, 614 (R.I. 2011) (citing Rodrigues v. State,

985 A.2d 311, 317 (R.I. 2009)). Because he has failed to meet that burden, it is our opinion that

Gomes has not shown that there is a reasonable probability that, but for any deficient

performance on the part of his attorney, the result of the violation hearing would have been

different.   Therefore, any alleged deficient performance by Gomes’s attorney was not so

prejudicial as to amount to a deprivation of Gomes’s right to a fair trial.

                         Knowing and Voluntary Nature of Admission

        “Although a defendant in the probation violation context is not entitled to the full panoply

of due process rights afforded to [the] defendants in criminal proceedings, he or she is

nonetheless entitled to ‘minimum due process protections[,]’ [one of which is] ‘the opportunity

to be heard * * *.’” State v. Brown, 140 A.3d 768, 783 (R.I. 2016) (quoting State v. Bernard,

925 A.2d 936, 938 (R.I. 2007)). Nevertheless, a defendant may waive his right to a probation

violation hearing. See 2 Neil P. Cohen, The Law of Probation and Parole § 25.11 at 25-13 (West

Group 2nd ed. 1999). “Because of the significance of this waiver, the hearing [justice] should




                                                - 13 -
ensure that it is made knowingly and intelligently, without coercion.” Id. “[A] waiver will be

deemed knowing, intelligent, and voluntary when the record demonstrates that the parolee’s

rights concerning the hearing and the effect of his waiver were explained to him.” 2 Neil P.

Cohen, § 25.11 at 125-26 (Supp. 2016); see also United States v. Correa-Torres, 326 F.3d 18, 23

(1st Cir. 2003) (“[N]otwithstanding the requirement that waivers of procedural rights with

respect to revocation hearings must be knowing and voluntary, such waivers need not be

accompanied either by any magic words or by a formal colloquy of the depth and intensity

required under Federal Rule of Criminal Procedure 11[.]”).

       Our review of the record before us reveals that the postconviction-relief hearing justice

found that, at the violation hearing, the Superior Court engaged in an appropriate colloquy with

Gomes before the violation hearing justice determined that he had violated his probation. After

allowing Gomes and his attorney to discuss the plea, the violation hearing justice asked Gomes

to approach the bench so that he could observe him and he asked him several questions, the

answers to which were direct and clear. Only after Gomes responded affirmatively to all the

hearing justice’s questions, including whether he was admitting to violation “freely and

voluntarily,” was the violation hearing justice satisfied that Gomes was waiving his right to a

hearing voluntarily, knowingly, and intelligently.    The postconviction-relief hearing justice

appropriately concluded that “[t]he colloquy between the two g[ave] no indication that Mr.

Gomes, despite a previous display of emotion, did not understand what he was doing or did not

mean what he said when he responded to the Magistrate’s questions.” Although it is clear that

Gomes was distraught at the beginning of the violation hearing, we agree with the

postconviction-relief hearing justice that there is no evidence, other than Gomes’s own

assertions, that he was emotional to an extent that rendered his understanding of an admission a




                                             - 14 -
nullity. Indeed, the record clearly demonstrates that Gomes’s rights concerning the hearing and

the effect of his waiver were adequately explained to him and his admission was made

knowingly, intelligently, and voluntarily.

                                                IV

                                             Conclusion

       For the foregoing reasons, we affirm the judgment of the Superior Court. The record

shall be remanded to that court.




                                               - 15 -
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

Title of Case                        Darren Gomes v. State of Rhode Island.
                                     No. 2015-306-Appeal.
Case Number
                                     (PM 13-4203)
Date Opinion Filed                   June 8, 2017
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Associate Justice Francis X. Flaherty

Source of Appeal                     Providence County Superior Court

Judicial Officer From Lower Court    Associate Justice Patricia A. Hurst
                                     For Applicant:

                                     Megan F. Jackson
                                     Office of the Public Defender
Attorney(s) on Appeal
                                     For State:

                                     Aaron L. Weisman
                                     Department of Attorney General




SU-CMS-02A (revised June 2016)